Citation Nr: 0534510	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1980 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran failed to attend his 
hearing in January 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board agrees with the veteran that the examination report 
of July 2003 is inadequate in determining if the veteran's 
current back disorder is the result of an injury in service.  
The VA examiner does not indicate if the current back 
disorder is, or is not, related to service.  Specifically, 
the injury of November 1983. 

With regard to the private medical opinions of the veteran's 
doctor, the Board finds more information is needed regarding 
this issue for two reasons.  One, while the veteran has 
indicated that his current back disability is related to the 
injury of November 1983, and that he has had back pain since, 
the veteran made no reference to his back problem within his 
first claim to the VA in May 1984.  Second, the Board wishes 
more information regarding the post-service automobile 
accident in 1992, leading to neck surgery.   

Accordingly, the claim of service connection for a back 
disorder is 
hereby REMANDED to the RO, via the AMC, for the following 
actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any), 
particularly medical records regarding 
the automobile accident and treatment for 
this condition in 1992.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession 
regarding this claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination by a 
doctor who has not evaluated the veteran 
in the past.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's current 
back disability is the result of disease 
or injury incurred or aggravated during 
the veteran's active military service 
from January 1980 to January 1984.  All 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and all clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

